The conviction is for burglary. The penalty assessed is confinement in the State penitentiary for a term of five years.
The record is before us without a statement of facts or bills of exception. The indictment, as well as all other matters of procedure, appear to be regular.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.